Appendix A to the Operating Expenses Limitation Agreement (as amended on October 17, 2011 to add O’Shaughnessy Tactical Asset Allocation Fund) Fund and Share Class Operating Expense Limit O’Shaughnessy All Cap Core Fund Class A 1.24% Class C 1.99% Class I 0.99% O’Shaughnessy Enhanced Dividend Fund Class A 1.24% Class C 1.99% Class I 0.99% O’Shaughnessy Global Equity Fund Class A 1.44% Class I 1.19% O’Shaughnessy International Equity Fund Class A 1.44% Class I 1.19% O’Shaughnessy Small/Mid Cap Growth Fund Class A 1.44% Class I 1.19% O’Shaughnessy Tactical Asset Allocation Fund Class A 1.44% Class C 2.19% Class I 1.19% ADVISORS SERIES TRUST on behalf of the Funds listed on Schedule A O’SHAUGHNESSY ASSET MANAGEMENT, LLC By: /s/ Douglas G. Hess By: /s/ Raymond Amoroso, III, Esq. Name: Douglas G. Hess Name: Raymond Amoroso, III, Esq. Title:President Title: Chief Compliance Officer
